DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been issued in response to amendment filed on 02/28/2022.  Claims 1-4, 7-8, 13-16, 19-20 have been amended.  Claims 6, and 18 have been canceled.  Claims 1-5, 7-17, 19-20 are pending in this Office Action. Accordingly, this action has been made FINAL.

Information Disclosure Statement
IDSs submitted on 02/18/2022 have been considered by examiner.  A signed and initialed copy is attached hereto.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-5, 7-17, 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “determining whether the sender is the digital asset’s creator” in line 20.  The limitation is not supported by specification.  Reviewing the specification, especially in paragraph [0091], [0102], [0107], [0131] and figure 4 & 6, there are the verifying or determining whether the sender of the issuing request has permission to create or issue the digital asset.  There isn’t any place in the specification disclosing the determining whether the sender is the digital asset’s creator.
Claims 13 and 20 recite limitation similar to limitation of claim 1 and are rejected for the same reason.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
	
Claims 1-5, 7-17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pierce et al. (US 2019/0028276).
With respect to claim 1, Pierce discloses a computer-implemented method, comprising:  
obtaining a request for creating a digital asset 
(para.[0174]: the data message is a digital tradeable token creation message (i.e., includes a request to create a digital tradeable token));  
generating a blockchain contract corresponding to the digital asset, wherein the blockchain contract comprises software instructions automatically executable by a blockchain network to perform one or more operations associated with the digital asset 
(para.[0083]: placing smart contract, which is executable code, onto a blockchain, this code be used to modify data, the smart contract is implemented for create types of tokens),  
the software instructions comprise a plurality of executable functions, the executable functions comprise an executable function for issuing the digital asset to one or more blockchain accounts associated with a blockchain 
(para.[0084]: using smart contract to create/issuing digital tradeable tokens, [0050], [0195]: blockchain clients as participant in blockchain, the token creation transmitted to blockchain client and allow client spending/transacting the tokens, thus there are instructions having functions such as creating, para. [0065], [0084]-[0085]: executable functions such as create, destroy, transfer digital token, security and safety , and
the blockchain contract comprises one or more properties associated with the digital asset and one or more permissions associated with the digital asset, wherein the one or more properties comprises blockchain account associated with the digital asset’s creator 
(para.[0129]: the account number as the identifier traders and users of the exchange computer system, thus the traders/users/issuers each has an account, additional para.[0064]-[0065]: the issuer creates digital tradeable tokens on the blockchain corresponding to the physical gold deposited in the vault, auctions the digital tradeable tokens, and transfers the digital tradeable tokens, the digital tradeable tokens can be bought and sold, which are transactions between customer and an exchange omnibus account (≈ blockchain account associated with the digital asset’s creator), para.[0079]: the issuer is deferred from issuing digital tokens without owning the physical assets backing the digital tradeable tokens, the issuer is prevented from selling any gold backing digital tradeable token without destroying an equivalent amount of digital tradeable tokens, thus, there is permissions to the issuer for the issuing function and the selling function based on conditions), and 

(para.[0079]: the issuer is deferred from issuing digital tokens without owning the physical assets backing the digital tradeable tokens, the issuer is prevented from selling any gold backing digital tradeable token without destroying an equivalent amount of digital tradeable tokens, thus, there is permissions to the issuer for the issuing function and the selling function based on conditions, when conditions are satisfied the permissions allow the issuer to perform issuing or selling, thus functions are trigger); and  
deploying the generated blockchain contract on the blockchain 
(para.[0083]; place smart contract, e.g., arbitrary executable code onto a blockchain);
 receiving a request for issuing the digital asset
(para.[0174]: a request to create a digital tradeable token); 
determining whether a sender of the request for issuing the digital asset has a permission to trigger the executable function for issuing the digital asset
(para.[0079]: the issuer is deferred from issuing digital tokens without owning the physical assets backing the digital tradeable tokens, thus, the permissions to the issuer for the issuing function based on conditions, when conditions are ; and 
rejecting the request for issuing the digital asset if the sender does not have the permission to trigger the executable function for issuing the digital asset
(para.[0034]: transactions: creation, transfer, destruction/redemption of a digital asset, para.[0079], [0169]: the issuer is deferred from issuing digital tokens without owning the physical assets backing the digital tradeable tokens, thus, the permissions to the issuer for the issuing function based on conditions, when conditions are satisfied the permission allowing the issuer to perform issuing,).
However, Pierce does not explicitly disclose the determining comprising determining whether the sender is the digital asset's creator.
Claims 13 and 20 recite limitations similar as claim 1 and are rejected for the same reason. 
Claim 2 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Pierce teaches the request comprises: a proof indicating an authenticity and a condition of a tangible asset provided by the digital asset’s creator; or one or more characteristics of the digital asset (para.[0074]: year and serial number of the digital tradeable token on the blockchain as characteristics of the digital asset).   
Claim 14 recites limitations similar as claim 2 and is rejected for the same reason. 
Claim 3 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Pierce teaches the computer-implemented method further comprising, prior to generating the blockchain contract: verifying that the digital asset’s creator satisfies one or more required permissions for digital asset creation (para.[0167]: 
the issuer as authorized party can issue or create token).  
Claims 15 recites limitations similar as claim 3 and is rejected for the same reason.  
Claim 4 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Pierce teaches the blockchain transaction is a first blockchain transaction, the method further comprising:  generating a second blockchain transaction for issuing a quantity of the digital asset to a different blockchain account associated with the blockchain, wherein the second blockchain transaction invokes the executable function for issuing the digital asset to the one or more blockchain accounts associated with the blockchain  (para.[0084]: using smart contract to create/issuing digital tradeable tokens, [0050], [0195]: blockchain clients as participant in blockchain, the token creation transmitted to blockchain client and allow client spending/transacting the tokens, [0064]-[0065], [0129]: account numbers); and  
sending the second blockchain transaction to the blockchain network to cause the blockchain network to issue the quantity of the digital asset to the different blockchain account by automatically executing the blockchain contract based on the second blockchain transaction (para.[0174]: the digital tradeable token includes an amount/quantity/unit of the digital tradeable token .   
Claim 16 recites limitations similar as claim 4 and is rejected for the same reason. 
Claim 5 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Pierce teaches the one or more properties comprising at least one of the following: a type of the digital asset; a blockchain account associated with the digital asset's creator; a quantity of the digital asset kept in the blockchain account associated with the digital asset's creator; a date for an initial issuance of the digital asset; or a quantity of the digital asset for the initial issuance of the digital asset (para.[0033]: quantity of the digital token).   
Claim 17 recites limitations similar as claim 5 and is rejected for the same reason. 
Claim 7 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Pierce teaches one or more permissions comprises: one or more required permissions for one or more blockchain accounts associated with the blockchain; or one or more required permissions for performing one or more operations with respect to the digital asset (para.[0010]: the transactions of funds from an address may require authorization from one or more parties that may sign). 
Claim 19 recites limitations similar as claim 7 and is rejected for the same reason.   
Claim 8 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Pierce teaches the plurality of executable functions further comprise: a function executable to transfer a quantity of the digital asset from a first blockchain account associated with the blockchain to a second blockchain account associated with the blockchain; a function executable to set one or more restrictions on the digital asset; a function executable to remove the one or more restrictions on the digital asset; or a function executable to determine whether a permission associated with the digital asset is provided (para.[0033]: the digital asset independent of each other and are exchanged, transferred, or spend, used, wherein the software implementing each node of a blockchain network may be programed to ensure that a total quantity associated with the digital asset).   
Claim 9 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Pierce teaches the blockchain transaction is a first blockchain transaction, and the deploying the generated blockchain contract on the blockchain comprises: generating a third blockchain transaction comprising the generated blockchain contract; and sending the third  blockchain transaction to a blockchain node for adding to the third blockchain transaction to the blockchain (para.[0203]-
[0204]: when a block is added to the blockchain and validated by the blockchain client in the network, the block becomes a permanent part of the blockchain).   
Claim 10 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Pierce teaches the computer-implemented method further comprising: 
(para.[0188]-[0189]: the issuer is allowed to exchange some gold bars for others, carrying the information for each bare removed and each bar added, which would create or destroy digital tradeable token corresponding to the net weight difference in bares added versus removed).   
Claim 11 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Pierce teaches the computer-implemented method further comprising: obtaining one or more blocks of the blockchain; extracting, from the obtained one or more blocks, one or more blockchain transactions invoking the blockchain contract; and  determining a transaction history associated with the digital asset based on the one or more extracted blockchain transactions (para.[0050]: tracking the logical movement of digital assets among the participants).   
Claim 12 is rejected for the reasons set forth hereinabove for claim 1 and furthermore Pierce teaches the blockchain is maintained by a plurality of blockchain nodes, wherein one or more of the blockchain nodes correspond to: one or more asset exchange institutions; or one or more asset exchange regulatory agencies
(para.[0114]: using blockchain technology is in financial markets, and in particular, electronic financial exchanges, such as a futures exchange, such as the Chicago Mercantile Exchange 
. 

Response to Amendment
During the interview on 01/31/2022, the examiner agreed the proposed amendment overcome the prior art in record.  The limitation Pierce and James both do not disclose “determining comprising determining whether the sender is the digital asset's creator”.  Reviewing the specification, there isn’t any place in the specification discuss this limitation.  Regrading the limitation of the sender of the request has permission to issue the digital asset, the sender is actually the creator of the digital asset (as in specification para.[0091]).  So, there isn’t any need to perform the determining the sender is the creator.  Additionally, it is unclear for the need of “determining comprising determining whether the sender is the digital asset's creator” in the context of claim. The determining whether the sender has permission for issuing the digital asset in order to reject the issuing request or trigger the issuing digital asset (in lines 18-19, and 21-22) but “determining comprising determining whether the sender is the digital asset's creator” is not related to issuing the digital assets.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU NGUYET T LE whose telephone number is (571)270-1093. The examiner can normally be reached Monday-Friday 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 




03/20/2022
/THU NGUYET T LE/Primary Examiner, Art Unit 2162